   Case 3:21-cr-00349-FLW Document 27 Filed 04/27/21 Page 1 of 3 PageID: 54

                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY

UNITED STATES                  *
                               *
    v.                         *      CRIM. NO. 21-349-01(FLW)
                               *
SYED ABBAS                     *
                               *
                             *****
 ORDER REGARDING USE OF VIDEO CONFERENCING/TELECONFERENCING
            FOR FELONY PLEAS AND/OR SENTENCINGS

        In accordance with Standing Order 2020-06, this Court finds:

  ✔      That the Defendant (or the Juvenile) has consented to the use of video

teleconferencing/teleconferencing to conduct the proceeding(s) held today, after consultation

with counsel; and

  ✔      That the proceeding(s) to be held today cannot be further delayed without serious harm

to the interests of justice, for the following specific reasons:




Accordingly, the proceeding(s) held on this date may be conducted by:
   ✔      Video Teleconferencing

          Teleconferencing, because video teleconferencing is not reasonably available for the

following reason:

                  The Defendant (or the Juvenile) is detained at a facility lacking video

        teleconferencing capability.

                  Other:




Date:                                                                       April 27, 2021
                                                                   Honorable Freda L. Wolfson, Chief Judge
                                                                   United States District Judge
  Case 3:21-cr-00349-FLW Document 27 Filed 04/27/21 Page 2 of 3 PageID: 55




The Court finds that the guilty plea hearing to be held today cannot be further
delayed without serious harm to the interests of justice, for the following
reasons:
      1. To ensure that the Court is not overwhelmed by cases and
         proceedings at the conclusion of this period of emergency. Currently,
         District Judges in New Jersey handle a substantially larger docket of
         cases than Judges in other Districts in the United States. New
         criminal cases continue to be assigned by the Court during the
         emergency. If the Court cannot resolve matters by guilty plea and
         sentencing, the resulting backlog will overwhelm the Court’s ability to
         effectively function. The concern of such congestion and the
         particular harm that likely will be caused by delays in the processing
         of cases and matters in the future is particularly acute in this
         emergency, at least given that: (1) it is unknown when this emergency
         will subside and when the Court will be able to function at normal
         capacity (including, among other things, the empanelment of trial
         juries) and (2) this District’s pre-existing shortage of District Court
         Judges which already has challenged the Court’s ability to process
         and resolve cases. This District has six District Judge vacancies: two
         have been pending for more than five years; one has been pending
         almost three years; two have been pending for more than a year; and
         one has been pending almost a year. The Federal Judicial Conference
         has deemed the District’s six vacancies judicial emergencies.
      2. To permit the defendant to obtain a speedy resolution of his case
         through an admission of guilt and timely sentencing to afford
         appropriate punishment and rehabilitation. The defendant has asked
         for this case to be resolved today by guilty plea and for a subsequent
         timely sentencing. The Court is expected to have a substantial
         backlog of cases on its docket at the conclusion of this period of
         emergency. At this time, the Court cannot accurately predict where
         the defendant’s case will be prioritized within that backlogged docket.
         As a result, the defendant’s interest in a speedy resolution of his case
         will be seriously harmed if the proceeding does not occur today.

      3. To permit the Government to obtain a resolution of the case so that
         the Government, already operating in a restricted capacity due to the
         emergency, may appropriately focus its resources on other, emerging
         criminal matters. The Government has asked for this case to be
         resolved today by guilty plea and for a subsequent timely sentencing.
      4. To permit resolution of the case prior to the end of the time afforded
         the Government to prosecute such case under the Speedy Trial Act,
Case 3:21-cr-00349-FLW Document 27 Filed 04/27/21 Page 3 of 3 PageID: 56




      and therefore without presentment of this matter to the grand jury
      seeking the return of an indictment. The parties represent that the
      Speedy Trial Act is suspended through June 1, 2021. The time period
      under the Speedy Trial Act will begin running again thereafter unless
      there is a further continuance or other order excluding time entered
      by the Court. The parties represent that they jointly wish to resolve
      this matter pre-indictment and without presentment of this case to
      the grand jury seeking the return of an indictment.
